Exhibit 10.1
EXECUTION COPY
SUBSCRIPTION AGREEMENT
DATED
JULY 11, 2005
ISSUER
SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A.
GUARANTOR
SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A.
BOND ISSUE
EUR 50,000,000
3.231% MATURING JULY 2010
ISIN CODE: FR0010199893
ALLEN & OVERY LLP
Paris

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          CLAUSE   PAGE  
1. ISSUANCE AND SUBSCRIPTION
    2  
2. PAYMENT OF THE PROCEEDS FROM THE ISSUE
    2  
3. EXPENSES
    3  
4. TERMS AND CONDITIONS
    3  
5. REPRESENTATIONS, GUARANTEES AND COMMITMENTS
    4  
6. COMMITMENTS OF THE INITIAL SUBSCRIBER
    8  
7. MATERIAL CHANGE
    9  
8. NOTIFICATION
    9  
9. APPLICABLE LAW AND JURISDICTION
    10  
APPENDIX 1 - CONDITIONS OF THE BOND ISSUE
    11  
APPENDIX 2 - GUARANTEE AGREEMENT
    24  

i



--------------------------------------------------------------------------------



 



THIS SUBSCRIPTION AGREEMENT is entered into on July 11, 2005
BY AND BETWEEN:

(1)   SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A., a corporation under the law of
Luxembourg, capitalized at E31,000, with headquarters at 11, avenue Emile
Reuter, L-2420 Luxembourg, and in the process of registration (the “ISSUER”);

(2)   SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A., a corporation capitalized at
E49,792,253, with headquarters at rue du Docteur Butterlin, 38509 Voiron, and
registered in the Grenoble Registry of Trade and Companies under number RCS B
056 502 958 (the “GUARANTOR”); and

(3)   SOCIETE GENERALE BANK & TRUST, a corporation under the law of Luxembourg
with headquarters at 11, avenue Emile Reuter, L-2420 Luxembourg and registered
in the Registry of Trade and Companies of Luxembourg under number B. 6061 (the
“INITIAL SUBSCRIBER”).

WHEREAS: -

(A)   The Issuer plans to issue a bond with a total value of 50 million euros,
bearing annual interest at the rate of 3.231 per cent, maturing on July 13, 2010
(the “BONDS”), and guaranteed by the Issuer’s parent company in its capacity as
Guarantor. The conditions of the Bonds (the “CONDITIONS”) appear in Appendix I
of this Contract.

(B)   The Issuer’s Board of Directors of met on July 8, 2005 and authorized the
Issuer to issue the bonds up to a limit of 50,000,000 euros (or its exchange
value in foreign currencies), in one or more transactions, and decided to
empower one of its directors to carry out the bond issue. On July 8, 2005,
Mr. Francois Chauvet decided to exercise this authority and to carry out the
Bond issue. The Bonds shall be issued in the form of non-certificated bearer
bonds, each with a nominal value of E10,000 (ten thousand euros).

(C)   The Bonds may not be the subjects of any request to be listed on a
regulated market.

(D)   The issued Bonds will benefit from the stipulations of a financial
services contract (the “FINANCIAL SERVICE CONTRACT”) that the Issuer must enter
into on or before the Settlement Date (as defined by Article 1.1 herein below),
with Societe Generale Bank & Trust as principal financer and Societe Generale as
paying agent in France.

(E)   The guarantee granted by the Guarantor is a joint and several guarantee
dated July 11, 2005 and was approved (in accordance with L.225-68 of the
Commercial Code) by a resolution of the Guarantor’s Supervisory Board dated
June 16, 2005 and by a decision of the Guarantor’s Management Board dated
July 8, 2005.

The “Agreements” referred to in this Contract include this Contract and the
Financial Services Contract.

1



--------------------------------------------------------------------------------



 



THE FOLLOWING HAS BEEN STIPULATED AND AGREED TO: -

1.   ISSUANCE AND SUBSCRIPTION

1.1   Subject to the stipulations of this Contract, the Issuer promises to issue
and the Initial Subscriber promises to subscribe to and to pay for on July 13,
2005 (the “SETTLEMENT DATE”) 5000 Bonds, bearing interest from the Settlement
Date, at a price (the “SUBSCRIPTION PRICE”) equivalent to (a) 100 per cent of
the total value of the Bonds, or E10,000 per bond (the “ISSUE PRICE”) less
(b) the commissions cited in Article 3 that may be deducted from the funds paid
for the Bonds subscribed.

1.2   Subject to the stipulations of this Contract, the Guarantor promises to
issue and to sign the guarantee, the terms and conditions of which are described
in Appendix 2 of this Contract (the “GUARANTEE”).

1.3   There will be no public subscription period, because the Initial
Subscriber will have fully subscribed the Bonds on the Settlement Date. The
Initial Subscriber must ensure the placement of the Bonds.

1.4   Ownership of the Bonds must be established by entry in a book-based system
in accordance with Article L. 211-4 of the Monetary and Financial Code. No
documents certificating Bond ownership (including the representative
certificates stipulated in Article 7 of Decree No.83-359 dated May 2, 1983) may
be issued to correspond to the Bonds.

1.5   Upon their issue, the Bonds must be entered in the record book of
Euroclear France, which must credit the accounts of the Transfer Agents. For the
purpose of this contract, Transfer Agents means any financial intermediary
entitled to have accounts with Euroclear France, and includes Euroclear Bank
S.A./N.V., in its capacity of operator of the Euroclear System (Euroclear) and
the custodian bank Clearstream Banking, a corporation (Clearstream, Luxembourg).
The Bonds may be admitted to the transactions of Euroclear France, Euroclear and
Clearstream, Luxembourg. Ownership of the Bonds must be established by recording
the Bonds in the books of the Transfer Agent. Ownership may not be transferred
and the Bonds may only be sold or assigned by registration on these books.

2.   PAYMENT OF THE PROCEEDS FROM THE ISSUE

2.1   The Initial Subscriber must pay the net proceeds of the Bonds subscribed
(corresponding to the total amount due for subscribing the entirety of the 5000
Bonds calculated at the Subscription Price) on the Settlement Date, at 10
o’clock Paris time, in euros, and in immediate funds, to the euro-denominated
account that the Issuer will have previously notified to the Initial Subscriber.

2.2   On or before the Issue Date, the Issuer must ensure the delivery of the
Bonds to the Initial Subscriber by an account entry through Euroclear France.
The Bonds must be held on the Issuer’s behalf until the Initial Subscriber pays
the amount due in accordance with Article 2.1. Upon receipt of payment, the
Initial Subscriber must cause the account with Euroclear France to be credited.

2



--------------------------------------------------------------------------------



 



3.   EXPENSES

    The Issuer and the Initial Subscriber must be responsible for their own
respective costs and expenses, including legal counsel and other advice, as well
as the various expenses incurred when the Bonds are issued.

4.   TERMS AND CONDITIONS   4.1   The Initial Subscriber’s commitment to
subscribe the Bonds and to pay for them is subject to the satisfaction of the
following conditions: -

  (i)   No event may occur on the Settlement Date that renders inaccurate or
false any one whatsoever of the representations made, the guarantees given, or
the commitments made under the terms of Article 6, regarding a material issue
under the same terms that they had been expressed, given, or made on the
Settlement Date, nor a material change or a development resulting in a
substantial change in the activity, financial situation, assets, or results of
the Issuer or Guarantor compared to what exists on the date of this Contract;
and the Issuer and the Guarantor must have fulfilled all their obligations
regarding this Contract that must be fulfilled on or before the Settlement Date.
    (ii)   The receipt by the Initial Subscriber of a certificate regarding the
compliance with the obligations cited in Article 5.1(i), and signed by the
Issuer’s representative, duly authorized for this purpose, on or before the
Settlement Date.     (iii)   The receipt by the Initial Subscriber of a
certificate of regarding the compliance with the obligations cited in
Article 5.1(i), and signed by the Guarantor’s representative duly authorized for
this purpose, on or before the Settlement Date.     (iv)   The receipt by the
Initial Subscriber the following on or before the Settlement Date:

  (a)   A certified true and up-to-date copy of the articles of incorporation of
the Issuer and the Guarantor;     (b)   a K-bis certificate regarding the
Guarantor’s situation;     (c)   a certified true copy of the minutes of the
meeting of the Issuer’s Board of Directors on July 8, 2005 authorizing the Bond
issue;     (d)   an original copy of the Issuer’s certificate of financial
soundness;     (e)   a certified true copy of the minutes of the meeting of the
Guarantor’s Supervisory Board on June 16, 2005 authorizing the Guarantee;

3



--------------------------------------------------------------------------------



 



  (f)   A certified true copy of the minutes of the meeting of the Guarantor’s
Management Board on July 8, 2005;     (g)   The legal opinions that the Initial
Subscriber may reasonably request from Allen & Overy LLP (Initial Subscriber’s
French advisors) and from Allen & Overy Luxembourg (Initial Subscriber’s
advisors in Luxembourg) dating from the Issue Date.     (h)   Issuer’s signature
of the Financial Service Contract.     (i)   Guarantor’s signature of the
Guarantee.

4.2   If any one whatsoever of the above-cited conditions is unfulfilled on the
Settlement Date, then this Contract may be terminated on this date and the
parties shall not incur any obligation or any duty under this Contract
(excluding the obligation to bear the incurred expenses stipulated in Article 4
below and any obligation or duty arising before this cancellation or connected
thereto ); it is moreover understood that the Initial Subscriber may have the
discretionary right to waive, at his convenience and under the conditions that
he may deem appropriate, full or partial compliance with any one whatsoever of
the previously cited conditions.

5.   REPRESENTATIONS, GUARANTEES AND COMMITTMENTS

5.1   The Initial Subscriber made the commitment to subscribe the Bonds based on
the following representations and guarantees of the Issuer:

  (i)   The Issuer was duly established in accordance with the law of
Luxembourg, exists in the legal form of a societe anonyme (Luxembourg
corporation), has full legal personality and holds all powers, authority, and
competence to issue the Bonds, to enter into Agreements and to undertake its
activities;

  (ii)   All the steps, authorizations, approvals, representations,
notifications, decisions, opinions, filings, and registrations with or by any
court, authority, or public entity, as well as all other actions and conditions
that are required to be executed, given, and fulfilled regarding:

  (a)   The Issuer’s entering into and signature of the Agreements, as well as
the Issuer’s performance of the obligations stemming from the Agreements; and

  (b)   The issuance, offering, and sale of the Bonds and the performance of the
resultant obligations in accordance with the stipulations of this Contract;

      were executed, given, and fulfilled on the Settlement Date and are fully
in effect on this date;

4



--------------------------------------------------------------------------------



 



  (iii)   The Issuer’s entering into and signature of the Agreements, the issue
of the Bonds, and the performance by the Issuer of the obligations resulting
from the Bonds and the Agreements were duly authorized by its corporate bodies;
    (iv)   after they are duly signed, the Agreements may constitute the
Issuer’s valid obligations, enforceable against him in compliance with their
terms;     (v)   after their issuance in accordance with the stipulations of
this Contract and after payment of the net proceeds of the subscription
stipulated in Article 2, the Bonds may constitute the Issuer’s valid obligation,
enforceable against him in compliance with their terms     (vi)   The Issuer’s
entering into and signature of the Agreements, the issuance of the Bonds, and
the performance by the Issuer of the obligations stemming from the Bonds and the
Agreements (a) are not in breach of the Issuer’s articles of incorporation; (b)
constitute no deficiency or default regarding any contract, obligation, security
interest, or instrument the Issuer is party to or which concerns all or part of
is assets; (c) do not violate any legal or regulatory provision, judgment or
decision of any court or public entity whatsoever that is competent to govern
the Issuer or any one of its assets whatsoever.     (vii)   Since July 1, 2005,
there has been no material adverse change, nor any circumstance having or likely
to have a materially adverse effect concerning the legal, economic, or financial
situation, the operating results, the activity, or the financial outlook of the
Issuer and its subsidiaries taken as a whole (the “MATERIALLY ADVERSE EFFECT ON
THE ISSUER”);     (viii)   There is no legal, administrative, arbitral, or other
action or proceedings against or involving the Issuer or its subsidiaries that
alone or with others may result in a Materially Adverse Effect on the Issuer, or
that may affect the proper performance of this contract or the realization of
the placement or the issuance of the Bonds or the capacity of the Issuer to
fulfill his obligations under the Agreements and for the Bonds and to the
knowledge of the Issuer, no actions or proceeding of this nature is planned or
about to beinitiated;     (ix)   Neither the Issuer nor one of its subsidiaries
is in default in the performance of a contractual obligation that could likely
have a Materially Adverse Effect on the Issuer or adversely impact the ability
of the Issuer to perform his obligations under this Contract, as well as the
Conditions of the Bond issue;     (x)   There has been no event or circumstance
that, if the Bonds were already issued, could (with or without notification or
the passage of a period of time, or the respect of any other obligation)
constitute a case such as described in the paragraph under Conditions called,
“Cases of Early Call for Payment;”     (xi)   Once issued, the Bonds and their
interest must constitute the Issuer’s general, direct, unconditional,
non-subordinated commitments without attached security having the same priority
now and in the future (subject to legal exceptions) and the same priority as all
the Issuer’s other present and future non-subordinated commitments without
attached security.

5



--------------------------------------------------------------------------------



 



  (xii)   The Issuer must bear and must pay any tax or stamp duty or
registration duty and all the other duties and taxes, as well as the interests
and penalties due for the issuance of the Bonds or the signature of the
Agreements (any reference in this Contract to an amount due by the Issuer is
deemed to include any additional amount due for any of these taxes whatsoever);
and     (xiii)   The Issuer shall use the net proceeds of the bond issue for its
general operating requirements in accordance with its founding documents and the
laws and regulations applicable to the Issuer.

5.2   The Initial Subscriber committed to subscribe to the Bonds based on the
following representations of the Guarantor:

  (i)   The Guarantor is duly established in accordance with French law, exists
in the legal form of a French societe anonyme (French corporation), has full
legal personality, and holds all powers, authority, and capacity to enter into
this Contract, issue the Guarantee, and perform its activities;

  (ii)   All the steps, authorizations, approvals, representations,
notifications, decisions, opinions, filings, and registrations with or by any
court or authority or public entity, as well as all other actions and conditions
that are required to be executed, given, and fulfilled regarding:

  (a)   The Guarantor’s entering into and signature of this Contract, as well as
the performance of the obligations that result from it;

  (b)   The Guarantor’s issuance and signature of the Guarantee, as well as the
performance of the obligations that result from it in accordance with its
stipulations;

      were performed, given, and fulfilled on the Settlement Date and are fully
in effect on this date;     (iii)   The Guarantor’s entering into and signature
of the Contract, the issuance and signature of the Guarantee, and the
performance by the Guarantor of the obligations that respectively result from it
were duly authorized by its corporate bodies;     (iv)   When duly signed, the
Contract and the Guarantee will constitute the Guarantor’s valid and enforceable
obligations in accordance with their terms;     (v)   The Guarantor’s entering
into and signature of the Contract, the issuance and signature of the Guarantee,
and the Guarantor’s performance of the obligations that respectively (a) are not
in breach of the Guarantor’s articles of incorporation; (b) constitute no
deficiency or default regarding any contract, obligation, security

6



--------------------------------------------------------------------------------



 



      interest or instrument the Guarantor is party to or which concerns all or
part of its assets; or (c) does not violate any legal or regulatory provision,
judgment or decision of any court or public entity whatsoever that is competent
to govern the Guarantor or any one of its assets whatsoever.     (vi)   Since
March 31, 2005, there has been no material adverse change, nor any circumstance
having or likely to have a materially adverse effect concerning the legal,
economic, or financial situation, the operating results, the activity, or the
financial outlook of the Guarantor and its subsidiaries taken as a whole (the
“MATERIALLY ADVERSE EFFECT ON THE GUARANTOR”);

  (vii)   There is no legal, administrative, arbitral, or other action or
proceedings against or involving the Guarantor or its subsidiaries that alone or
with others could result in a Materially Adverse Effect on the Guarantor or that
may affect the proper performance of this contract or the capacity of the
Guarantor to fulfill his obligations under the Contract or the Guarantee, and to
the Guarantor’s knowledge, no action or proceedings of this nature is planned or
about to be initiated;     (viii)   Neither the Guarantor nor one of its
subsidiaries is in default in the performance of a contractual obligation that
could likely have a Materially Adverse Effect on the Guarantor or adversely
impact the ability of the Guarantor to perform his obligations under this
Contract or the Guarantee;     (ix)   There has been no event or circumstance
that, if the Bonds were already issued, might (with or without notification or
passing of a period of time, or the respect of any other obligation) constitute
a case such as described in the paragraph under Conditions called, “Cases of
Early Call for Payment;”     (x)   Once issued, the Guarantee may constitute the
Guarantor’s general, direct, unconditional, non-subordinated commitments without
attached security, having the same priority now and in the future (subject to
legal exceptions) and the same priority as all the Guarantor’s other present and
future non-subordinated commitments without attached security.     (xi)   The
Guarantor must bear and must pay any tax or stamp duty or registration duty and
all the other duties and taxes, due for the issuance of the Guarantee or the
signature of the Contract by the Guarantor.

5.3   The Issuer commits to immediately notify the Initial Subscriber of any
material change that might affect any one whatsoever of the Issuer’s
representations, guarantees, and commitments and commits to take all measures to
remedy this situation as soon as possible.

5.4   If there is a material violation of these representations, guarantees, or
commitments, or a change making any one whatsoever of theserepresentations,
guarantees, or commitments inaccurate on a material issue, before payment is
made to the Issuer on the Settlement Date, the Initial Subscriber may have the
right (but not the obligation) to deem that this violation or change releases
and relieves the Initial Subscriber from its obligations under the Agreements
and the Bonds, subject to the Initial Subscriber notifying the Issuer.

7



--------------------------------------------------------------------------------



 



5.5   The commitment of the Initial Subscriber to subscribe the Bonds and to pay
the net proceeds of the subscription being taken on the basis of the previously
cited statements, guarantees, and commitments and with the certainty that these
would remain true and accurate in all matters up to an including the Settlement
Date, the Issuer promises to guarantee and indemnify the Initial Subscriber
against all damages, fees, and expenses and all liabilities that it may sustain
or incur as a result of any false statement, any violation, or any failure to
execute, real or alleged, of any one whatsoever of the representations made, the
guarantees given, or the commitments made under this Contract and to reimburse
the Initial Subscriber for all reasonable and direct fees, costs, and expenses
(with documentation) that it might commit or incur because of investigations
into, challenges to, and defense of these actions.   5.6   If legal action
brought against the Initial Subscriber is likely to involve activation of the
indemnity commitment stipulated in Article 6.5 above, the Initial Subscriber
will immediately notify the Issuer of this fact and will consult the Issuer to
the greatest degree possible as to the manner of dealing with it. The Issuer may
not be held responsible for the compensation of losses or expenses relating to
any legal action that could have been resolved in an amicable manner without its
consent.   6.   COMMITMENTS OF THE INITIAL SUBSCRIBER   6.1   The Initial
Subscriber has not taken and may not take any measure to enable the public
offering of the Bonds, or the holding or distribution of any offering document
or publicity relating to the Bonds in any country or jurisdiction requiring that
a measure be taken for this purpose. As a result, the Initial Subscriber
promises not to offer or sell the Bonds, directly or indirectly, and promises
not to distribute or publish the memorandum, prospectus, subscription form,
publicity, or any other document or information in a country or jurisdiction,
unless it is under circumstances that the Initial Subscription deems, to the
best of its knowledge, to ensure the respect of applicable laws and regulations,
in which case the Initial Subscriber may conduct the offer and sale of the Bonds
under the said conditions. The Initial Subscriber then must then ensure that the
Issuer is under no future obligation due to the actions cited above in such a
country or jurisdiction.   6.2   The Initial Subscriber must indemnify the
Issuer for any loss, liability, complaint, action, claim, or expense (including
without limitation any reasonable costs, expenses and disbursement, paid or
committed, in the framework of the actions or complaints cited above) that the
Issuer must bear because of or in connection with the Initial Subscriber’s
failure to respect any one whatsoever of the restrictions or obligations
mentioned above.

8



--------------------------------------------------------------------------------



 



7.   MATERIAL CHANGE       Notwithstanding any stipulation of this Contract, the
Initial Subscriber, after consulting with the Issuer to the extent possible
under the circumstances, may cancel this Contract at any time up to the Issue
Date, subject to the Initial Subscriber’s notifying the Issuer to this effect,
if the Initial Subscriber deems that there has been a material change in the
national or international financial, political, or economic situation, or that
there has been a change in foreign exchange rates or a change in the regulatory
control of currencies likely in this sense to materially compromise the success
of the issue, of the offer or of the placement of the Bonds or their trading on
the secondary market. Once this notification has been sent, the parties to this
Contract may be free of all their respective obligations in this Contract.   8.
  NOTIFICATION

Any notification intended for the Issuer will have to be made by letter or fax
to the following address: -
SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A.

     
Address:
  11, avenue Emile Reuter — L-2420 Luxembourg
Telephone:
  + 35 2 47 93 11 51 56
Fax:
  + 35 2 47 93 11 51 To the attention of: V. Plagnol

Any notification intended for the Guarantor will have to be made by letter or
fax to the following address: -
SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A.

     
Address:
  rue du Docteur Butterlin — 38509 Voiron, France
Telephone:
  + 33 4 76 66 64 40
Fax:
  + 33 4 76 66 64 83 To the attention of: F. Chauvet

Any notification intended for the Initial Subscriber will have to be made by
letter or fax to the following address: -
SOCIETE GENERALE BANK & TRUST

     
Address:
  11, avenue Emile Reuter — L-2420 Luxembourg
Telephone:
  + 35 2 47 93 11 51 56
Fax:
  + 35 2 47 93 11 51 To the attention of: ENTR/MID, C. Beaucourt / R. Michel

All notifications made by letter are effective upon receipt and all
notifications made by fax are effective upon the time of the fax transmission.

9



--------------------------------------------------------------------------------



 



9.   APPLICABLE LAW AND JURISDICTION

9.1   This Contract is governed by French law.

9.2   For all disputes that might result directly or indirectly from this
Contract, jurisdiction is given to the competent courts under jurisdiction of
the Cour d’Appel de Paris (Paris Court of Appeals); consequently, all the
proceedings, actions, or procedures resulting from this Contract or relating to
it will have to be brought before these jurisdictions. The Issuer and the
Guarantor submit irrevocably to the competence of these jurisdictions and
renounce in advance any exception that might be raised against this competence,
whether it be founded on territorial issues, the court dealing with the case, or
the immunity of jurisdiction.

Executed in Paris on July 11, 2005,
in three original copies.

          SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A.    
Represented by:
       
 
 
 
   
 
        SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A.    
Represented by:
       
 
 
 
   
 
        SOCIETE GENERALE BANK & TRUST    
Represented by:
       
 
 
 
   

10



--------------------------------------------------------------------------------



 



APPENDIX 1 — CONDITIONS OF THE BOND ISSUE
Subject to additions and modification, the conditions of the Bonds are as
follows:
The bonds, issued outside France, with a total value of 50,000,000 euros,
bearing annual interest at a fixed rate of 3.231%, and maturing in 2010 (the
“BONDS”), of Skis Rossignol Finance Luxembourg S.A., a company registered in the
Grand Duche du Luxembourg (the “ISSUER”), are guaranteed by Skis Rossignol S.A.
— Club Rossignol S.A., a corporation registered in France. The bonds issue was
authorized by a resolution of the Issuer’s Board of Directors dated July 8,
2005. The Guarantee granted by the Guarantor (the “GUARANTEE”) is a joint and
several guarantee dated July 11, 2005 and was authorized in accordance with
Article L.225-68 of the Commercial Code by a resolution of the Guarantor’s
Supervisory Board dated June 16, 2005 and by a decision of the Guarantor’s
Management Board of the dated July 8, 2005.
The Issuer is a corporation under the law of Luxembourg headquartered at 11,
avenue Emile Reuter - L-2420 Luxembourg and in the process of registration. Its
share capital is EUR 31,000 divided into 310 registered shares, each with a
nominal value of EUR 100. The Issuer was established for an indefinite term. The
Issuer was created by a notarial act dated July 1, 2005. The Issuer’s articles
of incorporation are about to be published in the official bulletin of
Luxembourg’s companies and associations, the Memorial, Journal Officiel du
Grand-Duche de Luxembourg, Recueil des Societes et Associations.
A service contract relating to the Bonds dated July 11, 2005 (the “FINANCIAL
SERVICES CONTRACT”) was entered into between Skis Rossignol Finance Luxembourg
S.A.; Societe Generale Bank & Trust S.A., as both financial agent and principal
payer (the “FINANCIAL AGENT”); and Societe Generale, as paying agent in France
(the “PAYING AGENT”). The expressions, “Financial Agent” and “Paying Agent”
include, when the context calls for it, any replacement financial agent or
paying agent or any additional paying agent(s) appointed under the Financial
Services Contract. Any reference to the Paying Agents includes, unless otherwise
specified, the Financial Agent. Copies of the Financial Services Contract will
be available for consultation at the offices of the Financial Agent and at the
offices of the Paying Agent during normal business hours.
An original copy of the Guarantee was deposited with the Financial Agent who is
keeping it available for the Bondholders (the “BONDHOLDERS”) to consult during
normal business hours.
Unless the context calls for a different interpretation, all references
contained herein to the CONDITIONS refer to the numbered paragraphs below.

1.   FORM, NOMINAL VALUE, AND OWNERSHIP

    The Bonds are issued in non-certificated form bearing a nominal value of
10,000 euros each. Ownership of the Bonds must be established by an account
entry, in accordance with Article L.211-4 of the Monetary and Financial Code. No
certificate (including the objectified certificates stipulated in Article 7 of
Decree No. 83-359 dated May 2, 1983) objectifying ownership of the Bonds shall
be issued.

11



--------------------------------------------------------------------------------



 



    Upon their issuance on July 13, 2005 (the “SETTLEMENT DATE”), the Bonds will
be recorded on the books of Euroclear France, which will credit the accounts of
the Transfer Agents. For the purpose of this document, TRANSFER AGENTS means any
financial intermediary authorized to have an account with Euroclear France, and
includes Euroclear Bank S.A./N.V., in its capacity of operator of the Euroclear
System (EUROCLEAR), and the custodian bank Clearstream Banking, a corporation
(CLEARSTREAM, LUXEMBOURG). The Bonds will pass through the transactions of
Euroclear France, Euroclear and Clearstream, Luxembourg.       Ownership of the
Bonds must be established by entry into the books of the Transfer Agent.
Ownership may not be transferred and the only transfer of the Bonds that may be
carried out is their entry into these books.

2.   PRIORITY OF THE BONDS AND THE GUARANTEE AND MAINTAINING THE BOND PRIORITY

(a)   Bond Priority       The Bonds represent the Issuer’s direct,
unconditional, non-subordinated commitments without attached security, having
the same priority now and in the future (subject at any time to exceptions of
legal imperatives under French law) and with the same priority as all the
Issuer’s other present and future non-subordinated commitments without attached
security.   (b)   Guarantee Priority       The obligations of the Guarantor
under the Guarantee constitute the Guarantor’s direct, unconditional,
non-subordinated commitments without attached security having the same priority
now and in the future (subject at any time to exceptions of legal imperatives
under French law) and with the same priority as all the Guarantor’s other
present and future non-subordinated commitments without attached security.   (c)
  Maintaining the bond priority   (i)   As long as the Bonds remain outstanding
(such as defined below), the Issuer promises not to grant or permit the holding
of any mortgage, privilege, security, pledge, or any other security whatsoever
for its assets or income, present or future, for the purpose of guaranteeing any
Debt Concerned (such as defined below) or any guarantee or indemnity related to
any Concerned Debt other than an AUTHORIZED SECURITY (such as defined below)
without (a) giving the same mortgage, privilege, security, pledge or any other
security as guarantee of the Bonds or (b) granting any other security for the
Bonds after prior approval of the Class (such as defined in Condition 8 below).

12



--------------------------------------------------------------------------------



 



    In the context of these Conditions:       OUTSTANDING BONDS means all the
Bonds except (i) those that were redeemed in accordance with the Conditions;
(ii) those that were the subject of complaints (subject to the time limitation
under Condition 10); and (iii) those that were repurchased and canceled as
stipulated in Condition 5;       DEBT CONCERNED means any debt, present or
future, represented by any type of debt instrument (including bonds and
negotiable debt instruments) listed or likely to be listed, registered, or
traded on any stock exchange whatsoever, any over-the-counter market whatsoever,
or any other securities market.       MAJOR SUBSIDIARY means any of the
Guarantor’s consolidated subsidiaries (in the meaning of Article L. 233-1 of the
Commercial Code) cited below and/or whose net sales represent at least 10 per
cent of the Group’s net sales on the basis of the Guarantor’s last consolidated
and audited annual financial statements:

  •   Skis Dynastar (F)     •   Look Fixations (F)     •   Rossignol Lange Spa
(I)     •   Ski Rossignol de Espana (E)     •   Rossignol Ski Company Inc (USA)
    •   Roger Cleveland Golf Company Inc (USA)

    GROUP means the Guarantor and its consolidated subsidiaries       AUTHORIZED
SECURITY means:

  (A) any security cited in paragraphs (B) to (E) below, for which the total
guaranteed amount is less than 15% of the Guarantor’s net consolidated assets
(such as indicated in the Guarantor’s last annual consolidated balance sheet).  
  (B) On the Signature Date, any existing security granted by the Issuer, the
Guarantor, or a Major Subsidiary     (C) any real security granted to enable the
financing of the acquisition of any fixed asset or any asset recorded under
current assets in the Guarantor’s consolidated statements, to the degree that
the security granted concerns exclusively the asset in question and solely
guarantees the payment or the financing of this asset;     (D) any security
existing at the time of the acquisition of any asset by the Issuer, the
Guarantor, or any Major Subsidiary after the Settlement Date that was not
granted in anticipation of this acquisition; and

13



--------------------------------------------------------------------------------



 



  (E) any statutory or court-ordered security that might be imposed upon the
Guarantor or a Major Subsidiary by law.

  (ii) As long as the Bonds remain outstanding, the Guarantor commits not to
grant and permit, and to see that no Major Subsidiary grants or permits, the
holding of any mortgage, privilege, security, pledge, or any other security
whatsoever of its assets or income, present or future, for the purpose of
guaranteeing any Debt Concerned or any guarantee or indemnity relating to any
Debt Concerned, other than an Authorized Security, without (a) giving the same
mortgage, privilege, security, pledge or any other security as Guarantee of the
Bonds or (b) granting any other security for the Bonds after prior approval of
the Class.

3.   INTEREST       The Bonds will bear interest as of the Settlement Date at an
annual fixed rate of 3.231%, payable semi-annually on the due dates of
January 13 and July 13 of each year, subject to adjustment in accordance with
the Business Day convention cited in Condition 4 (b) (each of these dates being
an INTEREST PAYMENT DATE). The first payment will be made on January 13, 2006
for the period extending from the Settlement Date (included) to January 13, 2006
(excluded).       Each Bond will cease bearing interest from the anticipated
redemption date, unless the payment of the principal is unduly withheld or
refused on this date. In that case, the Bond concerned will continue to bear
interest at the rate applicable to it on the impending redemption date (before
and after judgment) up to the first of the following dates (inclusive): (a) the
date on which all the amounts due at this date for the Bond concerned are
received by or on behalf of the concerned Bondholder; and (b) the seventh day
following the day on which the Financial Agent notified the Bearer of receipt of
the amounts due on this date for all the Bonds (unless there is a failure to pay
amounts due to the Bondholders concerned in accordance with these Conditions).  
    Interest will be calculated on the basis of the actual number of days
elapsed in the period under consideration (from the first day included to the
last day excluded) divided by 365 (or, in the event of a leap year, the addition
of (A) the number of days elapsed in the leap year divided by 366 and (B) the
number of days elapsed in the non-leap year divided by 365), the number being
rounded off to the closest second decimal (with halves being rounded up).      
The payment of interest will be carried out subject to and in accordance to
Condition 4.   4.   PAYMENTS   (a)   Method of payments       Payments of
principal and interest due for Bonds will be made in euros by crediting an
account or by bank transfer to an account set up in euros (or any other account
in which deposits or bank transfers are permitted to be made in euros) indicated
by the beneficiary and opened with a bank located in a financial market where
banks have access to the TARGET system. TARGET SYSTEM means the Systeme Europeen
de Transfert Express Automatise de Reglement Bruts en Temps Reel (the European
Automated Rapid Transfer System for Gross Payment in Real Time).

14



--------------------------------------------------------------------------------



 



    These payments will have to be made on behalf of the Bondholders among the
Transfer Agents (including Euroclear and the custodian bank Clearstream,
Luxembourg), and all payments made to the Transfer Agents on behalf of the
Bondholders must validly release the Issuer and the Financial Agent, as the case
may be, from these payments.       Without prejudice to the provisions of
Condition 6, the payments of principal and interest due for the Bonds must be
made subject to all tax and other applicable regulations.       Neither the
Issuer, the Financial Agent, nor any Paying Agent may be responsible vis-a-vis
the Bondholders or any other individual for all costs, commissions, losses, or
any other expenses connected with or resulting from the bank transfers in euros
or currency conversions or their related rounding off.   (b)   Payments on
Business Days       If any one payment date whatsoever for an amount in
principal or interest due for the Bonds falls on a non-business day (as defined
below), no payment shall be made until the following Business Day and the
Bondholder will not be entitled to any interest or additional amount because to
this delay.       In these Conditions, BUSINESS DAY means a day (excluding
Saturday, Sunday, and holidays) when banks and foreign currency markets are open
in Paris and Luxembourg and when the TARGET system is operating.

(c)   Financial Agent and Paying Agent       The Initial Financial Agent and its
designated establishment is as follows:       INITIAL FINANCIAL AGENT:      
Societe Generale Bank & Trust
11, avenue Emile Reuter
L-2420 Luxembourg       The Initial Paying Agent and its designated
establishment is as follows:       INITIAL PAYING AGENT IN PARIS:       Societe
Generale
BP 81 236
32, rue du Champ de Tir
43312 Nantes Cedex 3

    The Issuer reserves the right at any time to modify or to cancel the mandate
of the Financial Agent and/or the Paying Agent and to appoint a different
financial agent, other paying agents, or additional paying agents, and to
approve any modification of the function performed by the Financial Agent or any
Paying Agent, on the condition that, as long as the Bonds are outstanding, it
permanently maintains a Financial Agent whose designated establishment is
located in a European city outside of France.

15



--------------------------------------------------------------------------------



 



    In accordance with Condition 9, the Bondholders must be notified of
modifications and appointments of Financial Agent or a Paying Agent, as well as
any change in their office locations.   5.   REDEMPTION AND REPURCHASE   (a)  
Final redemption       Unless previously redeemed, repurchased, or cancelled by
the issuer as provided for above, the Bonds will be redeemed at par on July 13,
2010.   (b)   Early redemption for tax reasons

  (i)   If, on the occasion of a forthcoming redemption of the principal or
payment of interest under the Bonds, the Issuer is forced to make additional
payments in accordance with Condition 6 above, because of changes in French laws
or regulations or in the application or official interpretation of those laws or
regulations occurring after the Settlement Date, the Issuer may, at any time,
subject to irrevocable notification to the Bondholders at least 30 days and at
most 60 days prior to such payment, pursuant to Condition 9, redeem all Bonds
outstanding at that time, and not merely a portion thereof, at par value plus
interest accrued up to the scheduled redemption date, provided that the
scheduled redemption date covered by the notification is not prior to the latest
date when the Issuer is, in practice, capable of paying the principal and
interest without being subject to withholding at the source in France.     (ii)
  If, on the occasion of a forthcoming redemption of the principal or payment of
interest under the Bonds, the Issuer is prevented by French law from paying the
Bondholders the total amount due and payable at that time, notwithstanding the
commitment to pay the additional amounts provided for under Condition 6 below,
then the Issuer will immediately notify the Financial Agent of this fact and the
Issuer will immediately redeem all, and not merely a portion of, the Bonds
outstanding at that time, at par value plus all interest and similar
adjustments, subject to irrevocable notice sent to the Bondholders pursuant to
Condition 9, within a period no less than 7 days, nor greater than 60 days,
provided that the scheduled redemption date covered by the notice is not prior
to the latest date when the Issuer is, in practice, capable of paying the
principal and interest without being subject to withholding at the source in
France.

(c)   Repurchase       The issuer may at any time repurchase Bonds on the bourse
or in any other way, for any price whatsoever.

16



--------------------------------------------------------------------------------



 



(d)   Cancellation       All Bonds redeemed or repurchased by, or on behalf of,
the Issuer or one of its subsidiaries will be immediately cancelled and
consequently may not be again reissued or resold.   6.   TAX REGIME   (a)   Tax
exexemption       Payments under the Bonds will be made without withholding at
the source for any tax, duty, charge or fee, present or future, of any kind
whatsoever, imposed or levied on or on behalf of the Grand Duchy of Luxembourg
or any authority of the Grand Duchy of Luxembourg with power to levy taxes (the
TAXES).   (b)   Additional amounts       If the payment of interest or the
redemption due under any of the Bonds becomes subject to tax after the
Settlement Date, by virtue of a law or regulation of the Grand Duchy of
Luxembourg, the Issuer undertakes to supplement its payments or redemptions to
the extent permitted by law, in such a way that the Bondholders receive the
entire amount that would have been paid to them under the Bonds in the absence
of such withholding, on the understanding that these additional amounts will not
be owed:

  (i)   To a Bondholder (or beneficiary) owing such taxes or fees in France
other than solely by reason of holding such Bonds; or     (ii)   In the event
that such withholding applies to the amount of a payment made through an
individual, in accordance with any European Union directive on the taxation of
savings income in implementation of the conclusions of the ECOFIN Council at its
deliberations of November 26-27, 2000, or pursuant to any law implementing such
directive, conforming thereto, or adopted for purposes of conforming thereto; or
    (iii)   In the case of presentation for payment by or on behalf of a
Bondholder (or beneficiary) capable of avoiding such withholding at the source
by presenting the Obligation in question to another Paying Agent located in a
Member State of the European Union; or     (iv)   To a Bondholder (or successor)
who would be capable of avoiding such withholding at the source by making a
declaration of non-residence or similar request for exemption, but fails to do
so.

Under these Conditions, references to principal and interest due under the Bonds
will also be deemed as referring to any additional amounts that might be due and
payable under this Condition 6(b).

17



--------------------------------------------------------------------------------



 



7.   CASE OF EARLY CALL FOR PAYMENT

If any of the following events (each one of which constitutes a CASE OF EARLY
CALL FOR PAYMENT) occurs and is continued:

  (i)   payment default by the Issuer on all principal and interest due and
payable under the Bonds (including any additional amount covered in Condition
6(b)), which is not corrected within a period of 5 days; or     (ii)   the
Issuer’s breach or violation of any of its other commitments under the Bonds if
such breach or violation remains in effect after a period of 5 days after
receipt by the Issuer at the designated office of the Financial Agent of a
written notification of such breach or violation sent by or on behalf of any
Bondholder; or     (iii)   the Issuer incurs cessation of payments, proposes a
general moratorium on its debt, requests the appointment of an arbitrator, or
enters into a preventive bankruptcy accord or amicable agreement with its
creditors, or if a judgment pronouncing judicial liquidation or full sale of the
Issuer is pronounced, or if, to the extent permitted by applicable law, the
Issuer is subject to any other bankruptcy procedure or the Issuer enters into
any judicial accord or other arrangement to the benefit of its creditors or
enters into an amicable agreement with its creditors; or     (iv)   any present
or future debt by the Issuer, the Guarantor, or a Major Subsidiary, in an amount
greater than 10 million euros (or its equivalent in one or more other
currency(ies)), either one time only or cumulatively, (a) becomes due and
payable prior to its due date following a breach or default, or in the case of
an early call for payment corresponding thereto which is not remedied during the
grace period in question, or (b) is not paid on its due date or, as applicable,
before the expiration of any grace period initially agreed to, or (c) relative
to any guarantee or commitment to indemnification agreed to or given by the
Issuer, the Guarantor, or a Major Subsidiary under such debt, is not honored
when this guarantee is exercised; or     (v)   the Guarantor fails to meet any
one of the Financial Ratios (as defined below). So long as any Bond whatsoever
remains outstanding, the Financial Ratios will be calculated twice a year based
on the Guarantor’s certified annual consolidated financial statements and
semi-annual consolidated financial statements. The Issuer and Guarantor
undertake to deliver to the Financial Agent, as soon as possible after the
closing of each of the Guarantor’s annual and semi-annual fiscal periods, and no
later than the fifteenth (15th) Business Day after publication (or the legal
date of publication under current regulation) of the Guarantor’s certified
annual consolidated financial statements and semi-annual consolidated financial
statements, an affidavit signed by two duly qualified representatives of the
Guarantor (the AFFIDAVIT) confirming compliance by the Guarantor with the
Financial Ratios on the date of such Affidavit and detailing their calculation.

18



--------------------------------------------------------------------------------



 



      The Financial Agent will not be required in any way to verify whether the
Issuer and the Guarantor have complied with their obligations relating to
issuance of the Affidavit, nor to notify the Bondholders as to whether or not
such Affidavit was received.         For purposes of these Conditions:        
FINANCIAL RATIOS means that, as of a given Confirmation Date, (i) the ratio of
Net Consolidated Financial Debt over Consolidated Gross Operating Surplus is
less than 3.5 on April 30, 2006, (ii) the ratio of Net Consolidated Financial
Debt over Consolidated Gross Operating Surplus is less than 2.5 on April 30,
2007, and (iii) the ratio of Consolidated Gross Operating Surplus over Financial
Expenses is greater than 3.5.         CONFIRMATION DATE means April 30 of each
year on the date of this instrument (i.e., the closing date of the Guarantor’s
1st half-year).         NET CONSOLIDATED FINANCIAL DEBT means, for a given
Confirmation Date, the sum of the Group’s net debt (as defined for accounting
purposes on page 73, note 10) and on page 79 of the Group’s 2003/2004 annual
report for the fiscal year ending March 31, 2004 (the 2004 ANNUAL REPORT).      
  CONSOLIDATED GROSS OPERATING SURPLUS means, for a given Confirmation Date,
consolidated gross operating surplus, as defined for accounting purposes on note
22, page 77 of the 2004 Annual Report.         FINANCIAL EXPENSES means, for a
given Confirmation Date, the Group’s total financial expenses as defined for
accounting purposes on page 79 of the 2004 Annual Report.         In the event
that new accounting standards applicable to the Issuer and/or Guarantor (and
specifically US GAAP standards) make significant changes as determined by the
Financial Agent and as communicated in writing to the Issuer and to the
Guarantor in the definitions relating to Financial Ratios above, the Issuer will
call a general meeting of Bondholders to deliberate on a proposed set of new
definitions relative to the accounting Financial Ratios compatible with these
new accounting standards; or     (vi)   if the Guarantee ceases to be in full,
valid, and binding force, for any reason whatsoever prior to the complete
redemption of all Bonds,

in this case, the Representative (as defined in Condition 8(b)), on its own
initiative or at the request of a Bondholder may, upon written notification sent
to the Issuer through the intermediation of the Financial Agent, valid upon
receipt, declare the redemption of the Bonds outstanding, immediately due and
payable, in which case the par value of these Bonds, plus interest accrued up to
the payment date, will become immediately due and payable, unless all Cases of
Early Call for Payment have been remedied before the Financial Agent has
received such notification.

19



--------------------------------------------------------------------------------



 



8.   REPRESENTATION OF THE BONDHOLDERS   (a)   The Class

The Bondholders will be automatically grouped together into a class (hereinafter
referred to as the CLASS) for the defense of their common interests.
The Class will be governed by the provisions of the Commercial Code, with the
exception of Articles L. 228-48 and L. 228-59 (the COMMERCIAL CODE), and Decree
No. 67-236 of March 23, 1967, as amended (with the exception of Articles 218,
222, 224 and 226 of the latter) and subject to the following provisions:

(b)   Civil status

The class will have a distinct status, pursuant to Article L. 228-46 of the
Commercial Code, acting in part through the intermediation of a representative
(the REPRESENTATIVE) and in part through the intermediation of a general
Bondholders meeting (the GENERAL BONDHOLDERS’ MEETING).
The Class alone, excluding any individual Bondholder, will exercise the common
rights, actions, and benefits that might currently or subsequently result from
the Bonds.

(c)   Representative

The duty of Representative may be entrusted to any individual without regard for
nationality. However, the position may not be entrusted to the following
parties:

  (i)   the Issuer, members of its Board of Directors, its general directors,
its statutory auditors, or its employees, as well as their respective
ascendants, descendants, and spouses; or     (ii)   corporations guaranteeing
all or part of the Issuer’s obligations, their respective managers, their
general directors, the members of their Board of Directors, Management Board or
Supervisory Board, their statutory auditors or employees, as well as their
respective ascendants, descendents, and spouses; or     (iii)   corporations
holding at least one tenth of the Issuer’s capital or for which the Issuer holds
at least one tenth of the capital; or     (iv)   parties subject to a
prohibition on practicing the profession of banker or who have been removed from
the right to direct, administer, or manage a company in any capacity whatsoever.

20



--------------------------------------------------------------------------------



 



The following is appointed as initial Representative:
Association de representation des masses d’obligataires [Association for the
representation of bondholder classes]
Centre Jacques Ferronniere
32, rue du Champ de Tir
BP 81236
44312 Nantes Cedex 3.
In case of the retirement or revocation of the initial Representative, the
replacement representative will be elected by a General Bondholders’ Meeting.
The Issuer will pay the Representative the annual sum of 610 euros, payable each
year during the life of the Bonds.
All interested parties may at any time obtain the name and address of the
Representative at the head office of the Issuer or at the offices of any of the
Paying Agents.

(d)   Authority of the Representative

In the absence of any resolution to the contrary by the General Bondholders’
Meeting, the Representative will have the authority to take any management
actions as may be necessary for defending the Bondholders’ common interests.
Any legal proceedings filed against or at the initiative of the Bondholders must
be against or at the initiative of the Representative, and any proceeding that
does not comply with these provisions will not be legally valid.
The Representative may not become involved in management of the Issuer’s
affairs.

(e)   General Bondholdes’r Meetings

General Bondholders’ Meetings may be held at any time, at the convocation of
either the Issuer or the Representative. One or more Bondholders, holding a
total of at least one thirtieth of the Bonds outstanding, may send the Issuer
and the Representative a request for convocation of the General Bondholders’
Meeting. If this General Meeting has not been convoked within two months after
this request, these Bondholders may designate one from among them to file a
request with the competent courts in Paris with a view to appointing a
representative who will convoke the meeting.
A notice indicating the date, time, place, and agenda of any General
Bondholders’ Meeting will be published in accordance with the provisions of
Condition 9.
Each Bondholder is entitled to participate personally in the General
Bondholders’ Meetings or be represented by proxy. Each Bond entitles the holder
to one vote.

(f)   Authority of the General Bondholders’ Meetings

The General Meeting is authorized to resolve on setting the compensation of the
Representative and on his revocation and replacement, and may also rule on any
other matter relating to the common rights, actions and benefits that might
currently or subsequently derive from the Bonds, and specifically to authorize
the Representative to act in court as plaintiff or defendant.

21



--------------------------------------------------------------------------------



 



The General Bondholders’ Meeting may also resolve on any proposal for change of
Conditions, including any proposal for arbitration or settlement, corresponding
to the litigation rights or subject to court rulings; it is understood, however,
that the General Bondholders’ Meeting cannot increase the expenses of the
Bondholders, nor authorize or accept a deferral in the date of interest payment
or a change in the redemption conditions of the Bonds or rate of interest of the
Bonds, nor establish unequal treatment between Bondholders.
General Meetings may only be validly held on first convocation provided that the
Bondholders present or represented hold at least one fourth of the par value of
all Bonds outstanding. On the second convocation no quorum will be required.
General Bondholders’ Meetings will validly rule by a simple majority of votes
cast by the Bondholders present in person or through proxy.

(g)   Notification of Resolutions

Resolutions of the General Bondholders’ Meeting must be published in accordance
with the provisions of Condition 9 within a maximum of 90 days after the date
they were approved.

(h)   Information of Bondholders

For the 15-day period before the holding of each General Bondholders’ Meeting,
each Bondholder or its representative will be entitled to consult or obtain a
copy of the text of the resolutions to be proposed and the reports to be
presented to such General Meeting; all such documents will be made available for
consultation at the Issuer’s corporate headquarters, at the offices of the
Paying Agents, and at any other location mentioned in the convocation notice to
such General Meeting.

(i)   Expenses

The Issuer will assume all expenses corresponding to the functioning of the
Class, specifically expenses relating to the convocation and holding of General
Bondholders’ Meetings, compensation for the Representative, and in general, all
administrative expenses approved by a General Meeting, and it is expressly
stipulated that no expenses may be attributed to interest payable under the
Bonds.

9.   NOTICE

Any notice to be sent to the Bondholders will be deemed as having been given if
issued to Euroclear France, Euroclear, Clearstream Banking, Societe Anonyme, and
any settlement/ delivery system in which the Bonds are listed. Any notice thus
given will be deemed as having been validly issued three Business Days after the
date of receipt by the settlement/ delivery system.

10.   STATUTE OF LIMITATIONS

Any action relating to the payment of principal and interest under the Bonds
will be subject to the statute of limitations after the lapse of 10 years (for
principal) and 5 years (for interest), counting from their respective due dates.

22



--------------------------------------------------------------------------------



 



11.   SIMILAR ISSUANCES

The issuer will be entitled, at any time, without the Bondholders’ consent, to
issue additional bonds that might be similar to the Bonds with regard to their
financial servicing, provided that such additional bonds and the Bonds grant
their bondholders identical rights in all regards (or identical in all regards
except for the first interest payment) and that the conditions of such
additional bonds provide for such similarity. In the event that such a
similarity occurs, the Bondholders and holders of all similar bonds will be
consolidated into a single Class having legal status, for the defense of their
common interests.

12.   APPLICABLE LAW AND ASSIGNMENT OF JURISDICTION

The Bonds and the Financial Service Agreement are governed by French law and
must be interpreted in accordance therewith. The provisions of Articles 86 to
94-8 of the Luxembourg Law of August 10, 1915 concerning commercial
corporations, as amended, are expressly excluded.
Jurisdiction is attributed to the competent courts of the Paris Appeals Court
for any dispute that may derive directly or indirectly from the Bonds or from
the Financial Service Agreement; consequently, any suits, actions, or
proceedings resulting from this Agreement or corresponding thereto must be
brought before these jurisdictions. The Issuer and the Guarantor are irrevocably
subject to the competence of these jurisdictions and waive in advance any
objection that might be filed against this jurisdiction, whether based on
territoriality, notified court, or immunity of jurisdiction.

23



--------------------------------------------------------------------------------



 



APPENDIX 2 — GUARANTEE AGREEMENT

24



--------------------------------------------------------------------------------



 



EXECUTION COPY
JOINT AND SEVERAL GUARANTEE COMMITMENT
DATED JULY 11, 2005
BETWEEN
SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A.
In the capacity of Guarantor
AND
SOCIETE GENERALE BANK & TRUST
In the capacity of Beneficiary
AND
SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A.
in connection with the issue of bonds in a total amount of
E50,000,000
bearing interest at the rate of 3.231% and maturing in 2010
ALLEN & OVERY LLP
PARIS

25



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
1. DEFINITIONS AND INTERPRETATION
    27  
2. EXTENT OF GUARANTEE AGREEMENT
    28  
3. REQUESTS UNDER THE GUARANTEE AGREEMENT — PAYMENTS BY THE GUARANTOR
    28  
4. APPLICATION OF THE GUARANTEE AGREEMENT
    29  
5. TAXES
    30  
6. EXERCISE OF GUARANTEE
    30  
7. REPRESENTATIONS AND COMMITMENTS OF GUARANTOR
    30  
8. RIGHT OF RECOURSE
    31  
9. TERM OF GUARANTEE
    31  
10. INFORMATION OF THE GUARANTOR
    31  
11. SUCCESSORS
    32  
12. NOTIFICATIONS
    32  
13. EXPENSES
    33  
14. AMENDMENTS AND PARTIAL INVALIDITY
    33  
15. LAW AND APPLICABLE JURISDICTION
    33  
SIGNATURES
    34  

26



--------------------------------------------------------------------------------



 



THIS CONTRACT IS EXECUTED ON JULY 11, 2005
BETWEEN

(1)   SKIS ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A., a corporation with capital
stock of E49,792,253, having its head office at rue du Docteur Butterlin, 38509
Voiron, and registered in the Commercial Register of Grenoble under number RCS B
056 502 958 (the GUARANTOR); and   (2)   SOCIETE GENERALE BANK & TRUST, a
corporation organized pursuant to the laws of Luxembourg, having its head office
at 11, avenue Emile Reuter, L-2420 Luxembourg and registered in the Commercial
Register, Luxembourg under number B. 6061 (the INITIAL SUBSCRIBER).

Together, the PARTIES.
AND IN THE PRESENCE OF

(3)   SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A., a corporation organized pursuant
to the laws of Luxemburg with capital stock of E31,000, having its head office
at 11, avenue Emile Reuter, L-2420 Luxembourg and in the process of registration
in the Commercial Register, (the ISSUER);

RECITALS:

(A)   The Issuer has authorized the issuance of bonds for a total amount of
50,000,000 euros bearing interest at the rate of 3.231% per annum and maturing
in July 2010 (the BONDS).   (B)   The Initial Subscriber has consented to the
subscription of the Bonds under the condition precedent of the execution of this
guarantee instrument (the GUARANTEE).

THE FOLLOWING HAS BEEN AGREED:

1.   DEFINITIONS AND INTERPRETATION   1.1   The terms defined in the Conditions
shall have the same meaning herein, unless a different intent has been
expressed.   1.2   In this Guarantee Agreement:       CASE OF EARLY CALL for
Payment shall have the meaning that it is given in the Conditions.       REQUEST
shall designate a written request duly signed by a Bondholder, sent to the
Guarantor and requesting the payment of an amount under the Guarantee Agreement.

27



--------------------------------------------------------------------------------



 



    RIGHTS OF GUARANTEE shall designate all the rights, powers and actions of
the Bondholders pursuant to the terms of this Guarantee Agreement or the law.  
    RIGHTS OF RECOURSE shall designate each of the rights, actions and claims
that the Guarantor has against the Issuer or any other company that has granted
a security or a guarantee under the Secured Bonds, deriving from the execution
of this Guarantee Agreement, including specifically the right of recourse of the
Guarantor against the Issuer, or any other right of recourse born of subrogation
or any other similar right, action, or claim available pursuant to the
applicable law.       CONDITIONS shall designate the terms and conditions of the
Bonds that appear in exhibit 1 of the Subscription Contract and appended to this
Guarantee contract.       SECURED BONDS shall designate all debts and payment
obligations of the Issuer, present and future, with respect to the Bondholders
under the Bonds, regardless of their nature (whether they be certain or
contingent, joint or several on any basis).       BONDHOLDER(S) shall designate
the Initial Subscriber and each subsequent bondholder to whom a Bond has been
transferred.   1.3   In this Guarantee Agreement, any reference to (a) a Clause
shall be, barring contrary provision, a reference to a Clause hereof and (b) any
other contract or document (including this Guarantee contract and the
Conditions) shall be interpreted as applying to such other contract or document
as it may be amended, modified or supplemented at any time. The titles of the
Clauses of this Guarantee Agreement appear solely for information purposes and
are not to be taken into consideration for the interpretation of the Guarantee
Agreement.   2.   EXTENT OF GUARANTEE AGREEMENT   2.1   The Guarantor agrees to
secure in the capacity of joint guarantor (pursuant to Articles 2011 et seq. of
the Civil Code) in favor of each of the Bondholders, the payment and redemption
by the Issuer of the Secured Bonds.   2.2   In the event of (i) merger or
spin-off affecting the Issuer and causing the absorption or spin-off thereof or
(ii) partial contribution of assets and if, in each of those eventualities, the
Guarantee Agreement is maintained with respect to the absorbing entity or the
entity that succeeds the Issuer in the rights and obligations under the Bonds
(each, the NEW ENTITY), this Guarantee Agreement shall cover all payment
obligations under the Bonds of the New Entity deriving from the merger, the
spin-off or the partial contribution of assets.   3.   REQUESTS UNDER THE
GUARANTEE AGREEMENT — PAYMENTS BY THE GUARANTOR   3.1   The Guarantor must make
any payment requested under this Guarantee Agreement immediately after receipt
of a Request.

28



--------------------------------------------------------------------------------



 



3.2   The Guarantor waives the benefit of discussion stipulated in Articles 2021
et seq. of the Civil Code and the benefit of division stipulated in Articles
2026 et seq. of the Civil Code (in the event there are several guarantors in the
future). Thus, each of the Bondholders shall be authorized to demand payment by
the Guarantor, without even having taken measures first to obtain the payment
from the Borrower or any person who has agreed to secure the Secured Bonds (in
the event there are several guarantors in the future).   4.   APPLICATION OF THE
GUARANTEE AGREEMENT   4.1   The Guarantee Agreement shall be cumulative and
independent of any other guarantee that the Bondholders may have received, at
any time, to cover the Secured Bonds or any rights, powers and actions provided
by law and must not under any circumstances act in such a way as to affect or be
affected by any security or any other right or action of which the Bondholders
may be or may come to be depositaries at any time with respect to the Secured
Bonds.   4.2   The Guarantee Agreement may not be affected by the passage of
time, by any extensions granted non-contentiously to any party, or any
abstention or delay of the Bondholders in realizing any security or any rights
or actions of which the Bondholders may be or may come to be depositaries
against the Guarantor or against any other party.   4.3   No default or delay of
the Bondholders in exercising any of its [sic] rights under this Guarantee
Agreement may be construed as a waiver hereof and the (partial or otherwise)
exercise thereof shall not exclude the future exercise of said right or any
other rights.   4.4   The obligations of the Guarantor that are contained in
this Guarantee Agreement, the rights, powers and actions conferred upon the
Bondholders by this Guarantee Agreement or by the law, and more generally the
Guarantee Agreement hereby created may not be considered settled, impaired or
affected by:

  (a)   an amendment or an abandonment of any of the Secured Bonds;     (b)  
any (even partial) default in the taking of any security stipulated in the
Conditions or otherwise having been the subject of an agreement to be taken to
cover the Secured Bonds;     (c)   any (even partial) default in realizing a
value or any restitution, release, exchange or substitution of any security
taken in connection with the Secured Bonds; or     (d)   any other act, event or
omission that, in the absence of this Clause 4.4, could cause the release,
impair or affect any of the obligations of the Guarantor that are contained in
this Guarantee Agreement and the rights, powers and actions that are conferred
on the Bondholders under this Guarantee Agreement or the law.

4.5   Any termination or early redemption of the Secured Bonds occurring
pursuant to the Conditions shall be enforceable against the Guarantor.

29



--------------------------------------------------------------------------------



 



5.   TAXES   5.1   All payments made under this Guarantee Agreement must be made
without withdrawing or withholding at the source of any tax, duty, charge or
fee, present or future (the Tax Withholding), unless said Tax Withholding
results from the law, in which case the Guarantor agrees to increase its
payments, to the extent permitted by law, so that the Bondholders will receive
the full amounts that they would have been paid under the Secured Bonds in the
absence of such Tax Withholding.   5.2   If the Guarantor knows that it will be
required to make a Tax Withholding (or if there is a change in the rate or the
basis of calculation of said Tax Withholding), the Guarantor must so notify the
Bondholders.   5.3   If the Guarantor is required to make a Tax Withholding, it
must make said Tax Withholding and any payment required in connection with that
Tax Withholding within the stipulated time limits and in the minimum amount
required by law.   5.4   Within thirty days of making a Tax Withholding or any
payment required in connection with that Tax Withholding, the Guarantor must
give the Bondholders to whom the payment is owed reasonably satisfactory
evidence that the Tax Withholding has been made or (if applicable) that any
payment to be made to the applicable tax authority has indeed been made.   6.  
EXERCISE OF GUARANTEE       The Guarantor shall be required to pay to each
Bondholder concerned the amount claimed thereby in the Request within two Paris
business days after receipt of the Request.   7.   REPRESENTATIONS AND
COMMITMENTS OF GUARANTOR       The Guarantor represents and warrants that:

  (a)   it is a corporation duly organized and governed by French law;     (b)  
it has full power to enter into this Guarantee and all measures necessary to
authorize the execution and performance of said Guarantee Agreement have been
taken; specifically, the execution of said Guarantee Agreement was authorized by
a resolution of the Supervisory Board of the Guarantor on June 16, 2005,
pursuant to Article L.225-68 of the Commercial Code and by a decision of the
Management Board of the Guarantor on July 8, 2005;     (c)   the signer of this
Guarantee Agreement is duly authorized to sign for and on behalf of the
Guarantor;     (d)   the execution and performance of this Guarantee Agreement
do not violate any provision of its bylaws, or any provision of law that is
applicable to it;

30



--------------------------------------------------------------------------------



 



  (e)   no authorization of any government agency is required to permit the
Guarantor to execute and perform its obligations under this Guarantee Agreement;
    (f)   this Guarantee Agreement creates obligations that are valid and
enforceable against it pursuant to its terms;     (g)   its obligations under
the Guarantee Agreement are pari passu with the receivables of all the unsecured
creditors, except for obligations that enjoy a privilege granted automatically
by law;     (h)   no legal action, no arbitration and no administrative
proceeding has been brought against it that might prevent it from performing its
obligations resulting from this Guarantee Agreement;     (i)   it does not owe
any taxes, assessments, duties or any other equivalent charge (TAXES) and it has
not received any notice from the tax authorities of nonpayment of any Tax that
cannot be seriously challenged;     (j)   it is in compliance, in all respects,
with the laws to which it is subject;     (k)   it shall fulfill the obligations
that is bears under the Conditions, including Condition 2(c)(ii) (Maintaining
Bond Rank).

8.   RIGHT OF RECOURSE   8.1   The Guarantor hereby agrees not to exercise the
Rights of Recourse or any other right (including, exercised through interim
measures such as the interim attachment, by offset or by any other means), and
not to exercise any action or undertake anything that may be connected with
these Rights of Recourse or other equivalent rights, except when a contrary
intention is expressed herein, or when it is authorized in writing by the
Bondholders, until the Secured Bonds have been fully and irrevocably paid.   8.2
  This clause shall remain in effect until the Secured Bonds are fully and
irrevocably paid and shall survive, to the extent necessary, any termination or
release of this Guarantee Agreement.   9.   TERM OF GUARANTEE       This
Guarantee shall remain in effect as long as the Issuer owes any amount under the
Secured Bonds.   10.   INFORMATION OF THE GUARANTOR   10.1   The Guarantor
acknowledges that it has full knowledge of the terms of this Guarantee Agreement
and of the legal and financial condition of the Issuer at the date of said
Guarantee Agreement. It acknowledges that it is its responsibility to monitor
the legal and financial condition of the Issuer and that the Bondholders do not
have any obligation to provide it with information about the Issuer.

31



--------------------------------------------------------------------------------



 



10.2   The Guarantor acknowledges that neither the legal and financial condition
of the Issuer nor the existence of any other guarantee that has been provided to
secure the Secured Bonds are decisive conditions of this Guarantee Agreement.  
10.3   The Bondholders are not required to inform the Guarantor of any event
that might affect the legal and financial condition of the Issuer, or of any
other guarantor of the Secured Bonds.   11.   SUCCESSORS       This Guarantee
Agreement shall continue to be effective regardless of any merger or
consolidation of the Bondholders, and references to the Bondholders must be
construed as including any assignee or any successor in interest of the
Bondholders and any party who, pursuant to law, holds rights and obligations of
each of the Bondholders hereunder, or to whom the same rights have been
transferred, novated or conveyed in any way.   12.   NOTIFICATIONS   12.1   All
notices and communications that will be made in connection with this Guarantee
Agreement must be made in writing and must be delivered personally, or be sent
by registered letter with return receipt requested or by fax to the address
and/or number of the recipient indicated below:       THE GUARANTOR       SKIS
ROSSIGNOL S.A. — CLUB ROSSIGNOL S.A.

         
 
  Address:   rue du Docteur Butterlin — 38509 Voiron
 
  To the attention of:   + 33 4 76 66 64 40
 
  Telephone:   + 33 4 76 66 64 83
 
  Fax:   F. Chauvet

    THE INITIAL SUBSCRIBER       SOCIETE GENERALE BANK & TRUST

         
 
  Address:   11, avenue Emile Reuter — L-2420 Luxembourg
 
  To the attention of:   ENTR/MID, C. Beaucourt / R. Michel
 
  Telephone:   + 35 2 47 93 11 51 56

32



--------------------------------------------------------------------------------



 



    THE ISSUER       SKIS ROSSIGNOL FINANCE LUXEMBOURG S.A.

         
 
  Address:   11, avenue Emile Reuter — L-2420 Luxembourg
 
  To the attention of:   V. Plagnol
 
  Telephone:   + 35 2 47 93 11 51 56
 
  Fax:   + 35 2 47 93 11 51

12.2   Delivery       Any communication made by one party to another party under
the Guarantee Agreement shall be heeded only:

  (a)   when it has been made in the form of a registered letter with return
receipt requested, at the date appearing on the acknowledgement of receipt;    
(b)   when it has been given by fax, upon receipt (however, if the date of
receipt appearing on the acknowledgment of receipt is not a business day in
Paris, the date of receipt shall be the next business day in Paris); and     (c)
  when it has been delivered in person, at the date appearing on the
acknowledgment of receipt.

13.   EXPENSES       The Guarantor agrees to pay the Bondholders all documented
costs and expenses (including the fees and expenses of legal counsel, and any
charges, duties, taxes and registration fees) that the Bondholders or any
representative, agent or any person designated by them will have incurred due to
the (a) signing of this Guarantee Agreement, (b) the implementation and/or
(c) the exercise of any Rights of Guarantee.   14.   AMENDMENTS AND PARTIAL
INVALIDITY   14.1   Changes to this Guarantee Agreement and any waiver of any
right under said Guarantee Agreement must be evidenced in writing.   14.2   If
any of the stipulations of this Guarantee Agreement become or are declared void,
illegal or ineffective, the validity of the other stipulations hereof shall
nevertheless continue to be effective. However, the Parties agree to make their
best efforts to amend the Guarantee Agreement to achieve, lawfully, the purpose
of the invalidated stipulation.   15.   LAW AND APPLICABLE JURISDICTION   15.1  
This Guarantee shall be governed by French law and the courts of the venue of
the Paris Court of Appeal shall have exclusive jurisdiction to resolve any
dispute that may arise between the Parties in connection with this Guarantee
Agreement.   15.2   The Guarantor waives any immunity of jurisdiction or
execution that it might enjoy for itself and for its present or future property.
      This Guarantee Agreement has been duly signed by the Parties in four
original counterparts, one of which is available to the Bondholders at the
office of the Financial Agent.

33



--------------------------------------------------------------------------------



 



SIGNATURES
THE GUARANTOR

                By:      

        For and on behalf of the Guarantor
THE INITIAL SUBSCRIBER

                By:                        

                By:      

        For and on behalf of the Initial Subscriber
THE ISSUER

                By:      

        For and on behalf of the Issuer

34



--------------------------------------------------------------------------------



 



EXHIBIT 1 — BOND CONDITIONS





--------------------------------------------------------------------------------



 



EXHIBIT 1 — BOND CONDITIONS
Subject to additions and modification, the conditions of the Bonds are as
follows:
The bonds, issued outside France, with a total value of 50,000,000 euros,
bearing annual interest at a fixed rate of 3.231%, and maturing in 2010 (the
“BONDS”), of Skis Rossignol Finance Luxembourg S.A., a company registered in the
Grand Duche du Luxembourg (the “ISSUER”), are guaranteed by Skis Rossignol S.A.
— Club Rossignol S.A., a corporation registered in France. The bonds issue was
authorized by a resolution of the Issuer’s Board of Directors dated July 8,
2005. The Guarantee granted by the Guarantor (the “GUARANTEE”) is a joint and
several guarantee dated July 11, 2005 and was authorized in accordance with
Article L.225-68 of the Commercial Code by a resolution of the Guarantor’s
Supervisory Board dated June 16, 2005 and by a decision of the Guarantor’s
Management Board of the dated July 8, 2005.
The Issuer is a corporation under the law of Luxembourg headquartered at 11,
avenue Emile Reuter - L-2420 Luxembourg and in the process of registration. Its
share capital is EUR 31,000 divided into 310 registered shares, each with a
nominal value of EUR 100. The Issuer was established for an indefinite term. The
Issuer was created by a notarial act dated July 1, 2005. The Issuer’s articles
of incorporation are about to be published in the official bulletin of
Luxembourg’s companies and associations, the Memorial, Journal Officiel du
Grand-Duche de Luxembourg, Recueil des Societes et Associations.
A service contract relating to the Bonds dated July 11, 2005 (the “FINANCIAL
SERVICES CONTRACT”) was entered into between Skis Rossignol Finance Luxembourg
S.A.; Societe Generale Bank & Trust S.A., as both financial agent and principal
payer (the “FINANCIAL AGENT”); and Societe Generale, as paying agent in France
(the “PAYING AGENT”). The expressions, “Financial Agent” and “Paying Agent”
include, when the context calls for it, any replacement financial agent or
paying agent or any additional paying agent(s) appointed under the Financial
Services Contract. Any reference to the Paying Agents includes, unless otherwise
specified, the Financial Agent. Copies of the Financial Services Contract will
be available for consultation at the offices of the Financial Agent and at the
offices of the Paying Agent during normal business hours.
An original copy of the Guarantee was deposited with the Financial Agent who is
keeping it available for the Bondholders (the “BONDHOLDERS”) to consult during
normal business hours.
Unless the context calls for a different interpretation, all references
contained herein to the CONDITIONS refer to the numbered paragraphs below.

1.   FORM, NOMINAL VALUE, AND OWNERSHIP       The Bonds are issued in
non-certificated form bearing a nominal value of 10,000 euros each. Ownership of
the Bonds must be established by an account entry, in accordance with Article
L.211-4 of the Monetary and Financial Code. No certificate (including the
objectified certificates stipulated in Article 7 of Decree No. 83-359 dated
May 2, 1983) objectifying ownership of the Bonds shall be issued.



1



--------------------------------------------------------------------------------



 



    Upon their issuance on July 13, 2005 (the “SETTLEMENT DATE”), the Bonds will
be recorded on the books of Euroclear France, which will credit the accounts of
the Transfer Agents. For the purpose of this document, TRANSFER AGENTS means any
financial intermediary authorized to have an account with Euroclear France, and
includes Euroclear Bank S.A./N.V., in its capacity of operator of the Euroclear
System (EUROCLEAR), and the custodian bank Clearstream Banking, a corporation
(CLEARSTREAM, LUXEMBOURG). The Bonds will pass through the transactions of
Euroclear France, Euroclear and Clearstream, Luxembourg.       Ownership of the
Bonds must be established by entry into the books of the Transfer Agent.
Ownership may not be transferred and the only transfer of the Bonds that may be
carried out is their entry into these books.   2.   PRIORITY OF THE BONDS AND
THE GUARANTEE AND MAINTAINING THE BOND PRIORITY   (a)   Bond Priority       The
Bonds represent the Issuer’s direct, unconditional, non-subordinated commitments
without attached security, having the same priority now and in the future
(subject at any time to exceptions of legal imperatives under French law) and
with the same priority as all the Issuer’s other present and future
non-subordinated commitments without attached security.   (b)   Guarantee
Priority       The obligations of the Guarantor under the Guarantee constitute
the Guarantor’s direct, unconditional, non-subordinated commitments without
attached security having the same priority now and in the future (subject at any
time to exceptions of legal imperatives under French law) and with the same
priority as all the Guarantor’s other present and future non-subordinated
commitments without attached security.   (c)   Maintaining the bond priority    
  (i) As long as the Bonds remain outstanding (such as defined below), the
Issuer promises not to grant or permit the holding of any mortgage, privilege,
security, pledge, or any other security whatsoever for its assets or income,
present or future, for the purpose of guaranteeing any Debt Concerned (such as
defined below) or any guarantee or indemnity related to any Concerned Debt other
than an AUTHORIZED SECURITY (such as defined below) without (a) giving the same
mortgage, privilege, security, pledge or any other security as guarantee of the
Bonds or (b) granting any other security for the Bonds after prior approval of
the Class (such as defined in Condition 8 below).       In the context of these
Conditions:       OUTSTANDING BONDS means all the Bonds except (i) those that
were redeemed in accordance with the Conditions; (ii) those that were the
subject of complaints (subject to

2



--------------------------------------------------------------------------------



 



    the time limitation under Condition 10); and (iii) those that were
repurchased and canceled as stipulated in Condition 5;       DEBT CONCERNED
means any debt, present or future, represented by any type of debt instrument
(including bonds and negotiable debt instruments) listed or likely to be listed,
registered, or traded on any stock exchange whatsoever, any over-the-counter
market whatsoever, or any other securities market.       MAJOR SUBSIDIARY means
any of the Guarantor’s consolidated subsidiaries (in the meaning of Article L.
233-1 of the Commercial Code) cited below and/or whose net sales represent at
least 10 per cent of the Group’s net sales on the basis of the Guarantor’s last
consolidated and audited annual financial statements:

  •   Skis Dynastar (F)     •   Look Fixations (F)     •   Rossignol Lange Spa
(I)     •   Ski Rossignol de Espana (E)     •   Rossignol Ski Company Inc (USA)
    •   Roger Cleveland Golf Company Inc (USA)

    GROUP means the Guarantor and its consolidated subsidiaries       AUTHORIZED
SECURITY means:       (A) any security cited in paragraphs (B) to (E) below, for
which the total guaranteed amount is less than 15% of the Guarantor’s net
consolidated assets (such as indicated in the Guarantor’s last annual
consolidated balance sheet).       (B) On the Signature Date, any existing
security granted by the Issuer, the Guarantor, or a Major Subsidiary       (C)
any real security granted to enable the financing of the acquisition of any
fixed asset or any asset recorded under current assets in the Guarantor’s
consolidated statements, to the degree that the security granted concerns
exclusively the asset in question and solely guarantees the payment or the
financing of this asset;       (D) any security existing at the time of the
acquisition of any asset by the Issuer, the Guarantor, or any Major Subsidiary
after the Settlement Date that was not granted in anticipation of this
acquisition; and       (E) any statutory or court-ordered security that might be
imposed upon the Guarantor or a Major Subsidiary by law.



3



--------------------------------------------------------------------------------



 



    (ii) As long as the Bonds remain outstanding, the Guarantor commits not to
grant and permit, and to see that no Major Subsidiary grants or permits, the
holding of any mortgage, privilege, security, pledge, or any other security
whatsoever of its assets or income, present or future, for the purpose of
guaranteeing any Debt Concerned or any guarantee or indemnity relating to any
Debt Concerned, other than an Authorized Security, without (a) giving the same
mortgage, privilege, security, pledge or any other security as Guarantee of the
Bonds or (b) granting any other security for the Bonds after prior approval of
the Class.

3.   INTEREST       The Bonds will bear interest as of the Settlement Date at an
annual fixed rate of 3.231%, payable semi-annually on the due dates of
January 13 and July 13 of each year, subject to adjustment in accordance with
the Business Day convention cited in Condition 4 (b) (each of these dates being
an INTEREST PAYMENT DATE). The first payment will be made on January 13, 2006
for the period extending from the Settlement Date (included) to January 13, 2006
(excluded).       Each Bond will cease bearing interest from the anticipated
redemption date, unless the payment of the principal is unduly withheld or
refused on this date. In that case, the Bond concerned will continue to bear
interest at the rate applicable to it on the impending redemption date (before
and after judgment) up to the first of the following dates (inclusive): (a) the
date on which all the amounts due at this date for the Bond concerned are
received by or on behalf of the concerned Bondholder; and (b) the seventh day
following the day on which the Financial Agent notified the Bearer of receipt of
the amounts due on this date for all the Bonds (unless there is a failure to pay
amounts due to the Bondholders concerned in accordance with these Conditions).  
    Interest will be calculated on the basis of the actual number of days
elapsed in the period under consideration (from the first day included to the
last day excluded) divided by 365 (or, in the event of a leap year, the addition
of (A) the number of days elapsed in the leap year divided by 366 and (B) the
number of days elapsed in the non-leap year divided by 365), the number being
rounded off to the closest second decimal (with halves being rounded up).      
The payment of interest will be carried out subject to and in accordance to
Condition 4.   4.   PAYMENTS   (a)   Method of payments       Payments of
principal and interest due for Bonds will be made in euros by crediting an
account or by bank transfer to an account set up in euros (or any other account
in which deposits or bank transfers are permitted to be made in euros) indicated
by the beneficiary and opened with a bank located in a financial market where
banks have access to the TARGET system. TARGET SYSTEM means the Systeme Europeen
de Transfert Express Automatise de Reglement Bruts en Temps Reel (the European
Automated Rapid Transfer System for Gross Payment in Real Time).

4



--------------------------------------------------------------------------------



 



    These payments will have to be made on behalf of the Bondholders among the
Transfer Agents (including Euroclear and the custodian bank Clearstream,
Luxembourg), and all payments made to the Transfer Agents on behalf of the
Bondholders must validly release the Issuer and the Financial Agent, as the case
may be, from these payments.       Without prejudice to the provisions of
Condition 6, the payments of principal and interest due for the Bonds must be
made subject to all tax and other applicable regulations.       Neither the
Issuer, the Financial Agent, nor any Paying Agent may be responsible vis-a-vis
the Bondholders or any other individual for all costs, commissions, losses, or
any other expenses connected with or resulting from the bank transfers in euros
or currency conversions or their related rounding off.   (b)   Payments on
Business Days       If any one payment date whatsoever for an amount in
principal or interest due for the Bonds falls on a non-business day (as defined
below), no payment shall be made until the following Business Day and the
Bondholder will not be entitled to any interest or additional amount because to
this delay.       In these Conditions, BUSINESS DAY means a day (excluding
Saturday, Sunday, and holidays) when banks and foreign currency markets are open
in Paris and Luxembourg and when the TARGET system is operating.   (c)  
Financial Agent and Paying Agent       The Initial Financial Agent and its
designated establishment is as follows:       INITIAL FINANCIAL AGENT:      
Societe Generale Bank & Trust
11, avenue Emile Reuter
L-2420 Luxembourg       The Initial Paying Agent and its designated
establishment is as follows:       INITIAL PAYING AGENT IN PARIS:       Societe
Generale
BP 81 236
32, rue du Champ de Tir
43312 Nantes Cedex 3       The Issuer reserves the right at any time to modify
or to cancel the mandate of the Financial Agent and/or the Paying Agent and to
appoint a different financial agent, other paying agents, or additional paying
agents, and to approve any modification of the function performed by the
Financial Agent or any Paying Agent, on the condition that, as

5



--------------------------------------------------------------------------------



 



    long as the Bonds are outstanding, it permanently maintains a Financial
Agent whose designated establishment is located in a European city outside of
France.       In accordance with Condition 9, the Bondholders must be notified
of modifications and appointments of Financial Agent or a Paying Agent, as well
as any change in their office locations.   5.   REDEMPTION AND REPURCHASE   (a)
  Final redemption       Unless previously redeemed, repurchased, or cancelled
by the issuer as provided for above, the Bonds will be redeemed at par on
July 13, 2010.   (b)   Early redemption for tax reasons

  (i)   If, on the occasion of a forthcoming redemption of the principal or
payment of interest under the Bonds, the Issuer is forced to make additional
payments in accordance with Condition 6 above, because of changes in French laws
or regulations or in the application or official interpretation of those laws or
regulations occurring after the Settlement Date, the Issuer may, at any time,
subject to irrevocable notification to the Bondholders at least 30 days and at
most 60 days prior to such payment, pursuant to Condition 9, redeem all Bonds
outstanding at that time, and not merely a portion thereof, at par value plus
interest accrued up to the scheduled redemption date, provided that the
scheduled redemption date covered by the notification is not prior to the latest
date when the Issuer is, in practice, capable of paying the principal and
interest without being subject to withholding at the source in France.     (ii)
  If, on the occasion of a forthcoming redemption of the principal or payment of
interest under the Bonds, the Issuer is prevented by French law from paying the
Bondholders the total amount due and payable at that time, notwithstanding the
commitment to pay the additional amounts provided for under Condition 6 below,
then the Issuer will immediately notify the Financial Agent of this fact and the
Issuer will immediately redeem all, and not merely a portion of, the Bonds
outstanding at that time, at par value plus all interest and similar
adjustments, subject to irrevocable notice sent to the Bondholders pursuant to
Condition 9, within a period no less than 7 days, nor greater than 60 days,
provided that the scheduled redemption date covered by the notice is not prior
to the latest date when the Issuer is, in practice, capable of paying the
principal and interest without being subject to withholding at the source in
France.

(c)   Repurchase       The issuer may at any time repurchase Bonds on the bourse
or in any other way, for any price whatsoever.



6



--------------------------------------------------------------------------------



 



(d)   Cancellation       All Bonds redeemed or repurchased by, or on behalf of,
the Issuer or one of its subsidiaries will be immediately cancelled and
consequently may not be again reissued or resold.   6.   TAX REGIME   (a)   Tax
exexemption       Payments under the Bonds will be made without withholding at
the source for any tax, duty, charge or fee, present or future, of any kind
whatsoever, imposed or levied on or on behalf of the Grand Duchy of Luxembourg
or any authority of the Grand Duchy of Luxembourg with power to levy taxes (the
TAXES).   (b)   Additional amounts       If the payment of interest or the
redemption due under any of the Bonds becomes subject to tax after the
Settlement Date, by virtue of a law or regulation of the Grand Duchy of
Luxembourg, the Issuer undertakes to supplement its payments or redemptions to
the extent permitted by law, in such a way that the Bondholders receive the
entire amount that would have been paid to them under the Bonds in the absence
of such withholding, on the understanding that these additional amounts will not
be owed:

  (i)   To a Bondholder (or beneficiary) owing such taxes or fees in France
other than solely by reason of holding such Bonds; or     (ii)   In the event
that such withholding applies to the amount of a payment made through an
individual, in accordance with any European Union directive on the taxation of
savings income in implementation of the conclusions of the ECOFIN Council at its
deliberations of November 26-27, 2000, or pursuant to any law implementing such
directive, conforming thereto, or adopted for purposes of conforming thereto; or
    (iii)   In the case of presentation for payment by or on behalf of a
Bondholder (or beneficiary) capable of avoiding such withholding at the source
by presenting the Obligation in question to another Paying Agent located in a
Member State of the European Union; or     (iv)   To a Bondholder (or successor)
who would be capable of avoiding such withholding at the source by making a
declaration of non-residence or similar request for exemption, but fails to do
so.

Under these Conditions, references to principal and interest due under the Bonds
will also be deemed as referring to any additional amounts that might be due and
payable under this Condition 6(b).

7



--------------------------------------------------------------------------------



 



7.   CASE OF EARLY CALL FOR PAYMENT

If any of the following events (each one of which constitutes a CASE OF EARLY
CALL FOR PAYMENT) occurs and is continued:

  (i)   payment default by the Issuer on all principal and interest due and
payable under the Bonds (including any additional amount covered in Condition
6(b)), which is not corrected within a period of 5 days; or     (ii)   the
Issuer’s breach or violation of any of its other commitments under the Bonds if
such breach or violation remains in effect after a period of 5 days after
receipt by the Issuer at the designated office of the Financial Agent of a
written notification of such breach or violation sent by or on behalf of any
Bondholder; or     (iii)   the Issuer incurs cessation of payments, proposes a
general moratorium on its debt, requests the appointment of an arbitrator, or
enters into a preventive bankruptcy accord or amicable agreement with its
creditors, or if a judgment pronouncing judicial liquidation or full sale of the
Issuer is pronounced, or if, to the extent permitted by applicable law, the
Issuer is subject to any other bankruptcy procedure or the Issuer enters into
any judicial accord or other arrangement to the benefit of its creditors or
enters into an amicable agreement with its creditors; or     (iv)   any present
or future debt by the Issuer, the Guarantor, or a Major Subsidiary, in an amount
greater than 10 million euros (or its equivalent in one or more other
currency(ies)), either one time only or cumulatively, (a) becomes due and
payable prior to its due date following a breach or default, or in the case of
an early call for payment corresponding thereto which is not remedied during the
grace period in question, or (b) is not paid on its due date or, as applicable,
before the expiration of any grace period initially agreed to, or (c) relative
to any guarantee or commitment to indemnification agreed to or given by the
Issuer, the Guarantor, or a Major Subsidiary under such debt, is not honored
when this guarantee is exercised; or     (v)   the Guarantor fails to meet any
one of the Financial Ratios (as defined below). So long as any Bond whatsoever
remains outstanding, the Financial Ratios will be calculated twice a year based
on the Guarantor’s certified annual consolidated financial statements and
semi-annual consolidated financial statements. The Issuer and Guarantor
undertake to deliver to the Financial Agent, as soon as possible after the
closing of each of the Guarantor’s annual and semi-annual fiscal periods, and no
later than the fifteenth (15th) Business Day after publication (or the legal
date of publication under current regulation) of the Guarantor’s certified
annual consolidated financial statements and semi-annual consolidated financial
statements, an affidavit signed by two duly qualified representatives of the
Guarantor (the AFFIDAVIT) confirming compliance by the Guarantor with the
Financial Ratios on the date of such Affidavit and detailing their calculation.

8



--------------------------------------------------------------------------------



 



      The Financial Agent will not be required in any way to verify whether the
Issuer and the Guarantor have complied with their obligations relating to
issuance of the Affidavit, nor to notify the Bondholders as to whether or not
such Affidavit was received.         For purposes of these Conditions:        
FINANCIAL RATIOS means that, as of a given Confirmation Date, (i) the ratio of
Net Consolidated Financial Debt over Consolidated Gross Operating Surplus is
less than 3.5 on April 30, 2006, (ii) the ratio of Net Consolidated Financial
Debt over Consolidated Gross Operating Surplus is less than 2.5 on April 30,
2007, and (iii) the ratio of Consolidated Gross Operating Surplus over Financial
Expenses is greater than 3.5.         CONFIRMATION DATE means April 30 of each
year on the date of this instrument (i.e., the closing date of the Guarantor’s
1st half-year).         NET CONSOLIDATED FINANCIAL DEBT means, for a given
Confirmation Date, the sum of the Group’s net debt (as defined for accounting
purposes on page 73, note 10) and on page 79 of the Group’s 2003/2004 annual
report for the fiscal year ending March 31, 2004 (the 2004 ANNUAL REPORT).      
  CONSOLIDATED GROSS OPERATING SURPLUS means, for a given Confirmation Date,
consolidated gross operating surplus, as defined for accounting purposes on note
22, page 77 of the 2004 Annual Report.         FINANCIAL EXPENSES means, for a
given Confirmation Date, the Group’s total financial expenses as defined for
accounting purposes on page 79 of the 2004 Annual Report.         In the event
that new accounting standards applicable to the Issuer and/or Guarantor (and
specifically US GAAP standards) make significant changes as determined by the
Financial Agent and as communicated in writing to the Issuer and to the
Guarantor in the definitions relating to Financial Ratios above, the Issuer will
call a general meeting of Bondholders to deliberate on a proposed set of new
definitions relative to the accounting Financial Ratios compatible with these
new accounting standards; or     (vi)   if the Guarantee ceases to be in full,
valid, and binding force, for any reason whatsoever prior to the complete
redemption of all Bonds,

in this case, the Representative (as defined in Condition 8(b)), on its own
initiative or at the request of a Bondholder may, upon written notification sent
to the Issuer through the intermediation of the Financial Agent, valid upon
receipt, declare the redemption of the Bonds outstanding, immediately due and
payable, in which case the par value of these Bonds, plus interest accrued up to
the payment date, will become immediately due and payable, unless all Cases of
Early Call for Payment have been remedied before the Financial Agent has
received such notification.

9



--------------------------------------------------------------------------------



 



8.   REPRESENTATION OF THE BONDHOLDERS   (a)   The Class

The Bondholders will be automatically grouped together into a class (hereinafter
referred to as the CLASS) for the defense of their common interests.
The Class will be governed by the provisions of the Commercial Code, with the
exception of Articles L. 228-48 and L. 228-59 (the COMMERCIAL CODE), and Decree
No. 67-236 of March 23, 1967, as amended (with the exception of Articles 218,
222, 224 and 226 of the latter) and subject to the following provisions:

(b)   Civil status

The class will have a distinct status, pursuant to Article L. 228-46 of the
Commercial Code, acting in part through the intermediation of a representative
(the REPRESENTATIVE) and in part through the intermediation of a general
Bondholders meeting (the GENERAL BONDHOLDERS’ MEETING).
The Class alone, excluding any individual Bondholder, will exercise the common
rights, actions, and benefits that might currently or subsequently result from
the Bonds.

(c)   Representative

The duty of Representative may be entrusted to any individual without regard for
nationality. However, the position may not be entrusted to the following
parties:

  (i)   the Issuer, members of its Board of Directors, its general directors,
its statutory auditors, or its employees, as well as their respective
ascendants, descendants, and spouses; or     (ii)   corporations guaranteeing
all or part of the Issuer’s obligations, their respective managers, their
general directors, the members of their Board of Directors, Management Board or
Supervisory Board, their statutory auditors or employees, as well as their
respective ascendants, descendents, and spouses; or     (iii)   corporations
holding at least one tenth of the Issuer’s capital or for which the Issuer holds
at least one tenth of the capital; or     (iv)   parties subject to a
prohibition on practicing the profession of banker or who have been removed from
the right to direct, administer, or manage a company in any capacity whatsoever.

The following is appointed as initial Representative:
Association de representation des masses d’obligataires [Association for the
representation of bondholder classes]

10



--------------------------------------------------------------------------------



 



Centre Jacques Ferronniere
32, rue du Champ de Tir
BP 81236
44312 Nantes Cedex 3.
In case of the retirement or revocation of the initial Representative, the
replacement representative will be elected by a General Bondholders’ Meeting.
The Issuer will pay the Representative the annual sum of 610 euros, payable each
year during the life of the Bonds.
All interested parties may at any time obtain the name and address of the
Representative at the head office of the Issuer or at the offices of any of the
Paying Agents.

(d)   Authority of the Representative

In the absence of any resolution to the contrary by the General Bondholders’
Meeting, the Representative will have the authority to take any management
actions as may be necessary for defending the Bondholders’ common interests.
Any legal proceedings filed against or at the initiative of the Bondholders must
be against or at the initiative of the Representative, and any proceeding that
does not comply with these provisions will not be legally valid.
The Representative may not become involved in management of the Issuer’s
affairs.

(e)   General Bondholdes’r Meetings

General Bondholders’ Meetings may be held at any time, at the convocation of
either the Issuer or the Representative. One or more Bondholders, holding a
total of at least one thirtieth of the Bonds outstanding, may send the Issuer
and the Representative a request for convocation of the General Bondholders’
Meeting. If this General Meeting has not been convoked within two months after
this request, these Bondholders may designate one from among them to file a
request with the competent courts in Paris with a view to appointing a
representative who will convoke the meeting.
A notice indicating the date, time, place, and agenda of any General
Bondholders’ Meeting will be published in accordance with the provisions of
Condition 9.
Each Bondholder is entitled to participate personally in the General
Bondholders’ Meetings or be represented by proxy. Each Bond entitles the holder
to one vote.

(f)   Authority of the General Bondholders’ Meetings

The General Meeting is authorized to resolve on setting the compensation of the
Representative and on his revocation and replacement, and may also rule on any
other matter relating to the common rights, actions and benefits that might
currently or subsequently derive from the Bonds, and specifically to authorize
the Representative to act in court as plaintiff or defendant.

11



--------------------------------------------------------------------------------



 



The General Bondholders’ Meeting may also resolve on any proposal for change of
Conditions, including any proposal for arbitration or settlement, corresponding
to the litigation rights or subject to court rulings; it is understood, however,
that the General Bondholders’ Meeting cannot increase the expenses of the
Bondholders, nor authorize or accept a deferral in the date of interest payment
or a change in the redemption conditions of the Bonds or rate of interest of the
Bonds, nor establish unequal treatment between Bondholders.
General Meetings may only be validly held on first convocation provided that the
Bondholders present or represented hold at least one fourth of the par value of
all Bonds outstanding. On the second convocation no quorum will be required.
General Bondholders’ Meetings will validly rule by a simple majority of votes
cast by the Bondholders present in person or through proxy.

(g)   Notification of Resolutions

Resolutions of the General Bondholders’ Meeting must be published in accordance
with the provisions of Condition 9 within a maximum of 90 days after the date
they were approved.

(h)   Information of Bondholders

For the 15-day period before the holding of each General Bondholders’ Meeting,
each Bondholder or its representative will be entitled to consult or obtain a
copy of the text of the resolutions to be proposed and the reports to be
presented to such General Meeting; all such documents will be made available for
consultation at the Issuer’s corporate headquarters, at the offices of the
Paying Agents, and at any other location mentioned in the convocation notice to
such General Meeting.

(i)   Expenses

The Issuer will assume all expenses corresponding to the functioning of the
Class, specifically expenses relating to the convocation and holding of General
Bondholders’ Meetings, compensation for the Representative, and in general, all
administrative expenses approved by a General Meeting, and it is expressly
stipulated that no expenses may be attributed to interest payable under the
Bonds.

9.   NOTICE

Any notice to be sent to the Bondholders will be deemed as having been given if
issued to Euroclear France, Euroclear, Clearstream Banking, Societe Anonyme, and
any settlement/ delivery system in which the Bonds are listed. Any notice thus
given will be deemed as having been validly issued three Business Days after the
date of receipt by the settlement/ delivery system.

10.   STATUTE OF LIMITATIONS

Any action relating to the payment of principal and interest under the Bonds
will be subject to the statute of limitations after the lapse of 10 years (for
principal) and 5 years (for interest), counting from their respective due dates.

12



--------------------------------------------------------------------------------



 



11.   SIMILAR ISSUANCES

The issuer will be entitled, at any time, without the Bondholders’ consent, to
issue additional bonds that might be similar to the Bonds with regard to their
financial servicing, provided that such additional bonds and the Bonds grant
their bondholders identical rights in all regards (or identical in all regards
except for the first interest payment) and that the conditions of such
additional bonds provide for such similarity. In the event that such a
similarity occurs, the Bondholders and holders of all similar bonds will be
consolidated into a single Class having legal status, for the defense of their
common interests.

12.   APPLICABLE LAW AND ASSIGNMENT OF JURISDICTION

The Bonds and the Financial Service Agreement are governed by French law and
must be interpreted in accordance therewith. The provisions of Articles 86 to
94-8 of the Luxembourg Law of August 10, 1915 concerning commercial
corporations, as amended, are expressly excluded.
Jurisdiction is attributed to the competent courts of the Paris Appeals Court
for any dispute that may derive directly or indirectly from the Bonds or from
the Financial Service Agreement; consequently, any suits, actions, or
proceedings resulting from this Agreement or corresponding thereto must be
brought before these jurisdictions. The Issuer and the Guarantor are irrevocably
subject to the competence of these jurisdictions and waive in advance any
objection that might be filed against this jurisdiction, whether based on
territoriality, notified court, or immunity of jurisdiction.

13